 1   Jason M. Silver (AZ Bar No. 016756) (Pro Hac Vice)
     jsilver@silverlawplc.com
 2   SILVER LAW PLC
 3   7033 E. Greenway Parkway Suite 200
     Scottsdale, Arizona 85254
 4   Telephone: (480) 429-3360
 5   Facsimile: (480) 429-3362
     Attorney for Defendant
 6
 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     United States of America,                   ) Case #2:21-cr-00021-GMN-NJK
 9
                                                 )
10                 Plaintiff,                    )
                                                 )
11
     v.                                          )
12                                               )
     Dena Louise Snyder,                         )
13
                                                 )
14                 Defendant.                    )
                                                 )
15
16                                           ORDER
17
18                 Upon the Court’s consideration of Defendant’s “Unopposed Motion to

19   Travel prior to Reporting for Sentence” to travel to Buhl, Minnesota on June 21, 2021 to
20   drop off the contents of her office and her personal possessions and then to travel on June
21   27, 2021 to Centerville, Iowa to visit family and then on July 12, 2021 to return to Las
22   Vegas, Nevada.
23         IT IS HEREBY ORDERED that Defendant be allowed to travel to Buhl, Minnesota
24   and then Centerville, Iowa from June 21, 2021 through July 12, 2021.
25
                        18 day of May, 2021.
            Dated this ______
26
27                                                       ____________________________
28                                                       Gloria M. Navarro, District Judge
                                                         United States District Court
